Citation Nr: 0912861	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-20 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for service connection for a skin condition, including 
psoriasis and xerotic eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to 
January 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Cleveland, Ohio.  The claim was 
thereafter transferred to the RO in Boston, Massachusetts.

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran failed 
to appear for his hearing.  Therefore, his request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).

The Veteran's claim was the subject of a previous decision.  
The Board has a legal duty to address the "new and material 
evidence" requirement set forth in 38 C.F.R. § 3.156(a).  
The Board is statutorily bound not to consider the merits of 
the case unless new and material evidence is received.  38 
U.S.C.A. §§ 5108, 7104(b).  See also, e.g., McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993), Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a "skin 
condition" was previously denied in a decision dated in 
March 1951.  A letter from the Veteran's private physician 
and the Veteran's statements to a VA examiner established 
that the Veteran had psoriasis prior to his service.  There 
was no evidence that the Veteran's pre-existing psoriasis was 
made worse by service.  The Veteran was notified of this 
decision and his appellate rights, but did not perfect a 
timely appeal.

2.  While the evidence received after the March 1951 rating 
decision was new in that it was not previously on file, it is 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a skin disorder. 


CONCLUSIONS OF LAW

1.  The RO's rating decision in March 1951 denying service 
connection for a skin condition is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 
(2008). 
 
2.  New and material evidence has not been received to reopen 
the claim of service connection for a skin condition, 
including psoriasis and xerotic eczema. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that, if a claimant seeks to reopen a claim that was 
previously denied, VA must notify the claimant of the 
evidence and information that is necessary to reopen the 
claim as well as the evidence and information necessary to 
establish the underlying claim for the benefit sought.  The 
notification letter must describe what evidence would be 
sufficient to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the prior denial.

In this case, a letter dated in July 2005, prior to the 
rating decision appealed herein, the RO informed the Veteran 
of its duty to assist him in substantiating his claims under 
the VCAA and the effect of this duty upon his claims. The 
July 2005 letter also provided adequate notice to the Veteran 
of the information and evidence necessary to reopen his claim 
for service connection for a skin condition, as well as what 
was required in order to establish service connection.  

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  In this case, the Veteran was not provided the 
notice required by Dingess.  However, this error is harmless 
in this case as the Veteran's claim is not reopened; hence 
service connection will not be granted and no rating or 
effective date will be assigned. 

For the above reasons. The Board concludes that appropriate 
notice has been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including 
service treatment records and private physicians' statements 
and a lay statement that were submitted by the Veteran.  The 
Veteran did not identify any other evidence relevant to his 
claim.  While the Veteran was not afforded a VA examination, 
this was not necessary because new and material evidence was 
not received.  38 C.F.R. § 3.159(c) (4) (iii).  See also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 2003).  

The Board therefore finds that the VA satisfied its duty to 
assist.   
II. New and Material Evidence

In a February 1951 letter, the RO denied service connection 
for the Veteran's "skin condition" because he did not 
submit requested evidence.  At a VA examination in December 
1950 the Veteran reported that he had psoriasis prior to 
service, that it got worse during his service, and that it 
got worse again several years after service.  The examiner 
diagnosed psoriasis.  The Veteran was requested to provide 
evidence of treatment for psoriasis in and after his service, 
but he initially failed to do so.  On entry into service a 
history of psoriasis was noted.  Service treatment records 
did not show treatment for psoriasis, and the Veteran's skin 
was stated to be normal on his separation physical.  Service 
treatment records showed that the Veteran was treated for 
cellulitis on his neck in December 1942.  Service treatment 
records did not show treatment for any other skin disorders.

In a March 1951 rating decision, the RO re-opened the 
Veteran's claim but denied service connection for the 
Veteran's "skin condition."  The evidence considered at 
that time included a letter from the Veteran's private 
physician dated in January 1950 which stated that the 
physician treated the Veteran for psoriasis before and after 
his service.  One letter makes reference to treatment in 
1940.  The evidence also included a lay statement from an 
individual who stated that he knew that the Veteran was 
"bothered with some sort of skin trouble" and received 
treatment for it while he was in service.  The RO denied 
service connection because the Veteran's psoriasis pre-
existed his service and there was no evidence that it was 
aggravated thereby.  The Veteran did not timely file a notice 
of disagreement with this decision, which then became final.  
The Board must first ascertain in this case whether new and 
material evidence has been received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In April 2005, the Veteran requested to reopen his claim.  In 
support of his claim, the Veteran submitted a letter from his 
private physician dated in April 2005.  The Veteran's 
physician stated that he treated the Veteran for over 5 
years, that the Veteran has chronic psoriasis, xerotic 
eczema, and a history of squamous cell carcinoma on the right 
hand which was removed in 2000, and that the Veteran requires 
medication for his various skin conditions.  This was the 
only evidence received since the March 1951 rating condition.  
On his appeal form, the Veteran stated that he still has 
psoriasis which is treated with medication, and that he 
reported to military doctors that he had psoriasis prior to 
service at his induction physical.  

Although this evidence is new as it was not previously on 
file, it is not material.  The Veteran's claim was previously 
denied because his skin condition, then diagnosed as 
psoriasis, existed prior to service and there was no evidence 
that it was aggravated beyond its normal progression during 
service.  To be considered material, new evidence would have 
to raise a reasonable probability of showing that the 
Veteran's psoriasis was aggravated beyond its normal 
progression during service.  The April 2005 physician's 
letter does not make any statement about the etiology of the 
Veteran's psoriasis and does not indicate that it was 
aggravated by service. Although the private physician's 
letter also stated that the Veteran now has xerotic eczema, 
there is nothing relating this skin disorder to the Veteran's 
service.  Evidence reviewed by the RO in connection with the 
Veteran's prior claims for service connection for his "skin 
condition" showed that the only skin disorder for which he 
was treated in service consisted of one outbreak of 
cellulitis.  The new evidence does not diagnose cellulitis 
and does not suggest that Veteran had chronic cellulitis 
since service.

Thus, the March 1951 rating decision remains final.  Since 
the Veteran did not provide new and material evidence, his 
application to reopen his claim for service connection for 
his skin condition must be denied on this basis.

As the Veteran did not fulfill his threshold burden of 
submitting new and material evidence to reopen his claim of 
service connection for his skin condition, the denial of 
which was final, the benefit of the doubt doctrine is 
inapplicable to this claim. See, e.g., Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

The Veteran's application to re-open his claim for service 
connection for a skin condition, including psoriasis and 
xerotic eczema, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


